We note that the issues raised by defendant concerning her plea of guilty were not presented to the court of first instance in a motion to withdraw the plea or by way of a motion to vacate the judgment. Accordingly, those issues have not been preserved for review (see, People v Pellegrino, 60 NY2d 636; People v Willie, 101 AD2d 819). However, we have considered the issues and find no basis for the exercise of our interest of justice jurisdiction.
Regarding defendant’s sentence, which she claims is excessive, she pleaded guilty with the understanding that she would receive the sentence which was thereafter actually imposed. On this record, defendant has no basis to now complain that her sentence was excessive. Lazer, J. P., Gibbons, Thompson and Niehoff, JJ., concur.